Exhibit 10.32

 

John D. Angster   (630) 438-3355 Vice President   Fax (630) 438-3880
Human Resources    

 

PERSONAL AND CONFIDENTIAL

 

June 13, 2003

 

Mr. Rick Dow

633 Thoreau Drive

Burnsville, MN 55337

 

Dear Rick:

 

It is with great pleasure that we at Midas confirm the offer of employment to
you as Senior Vice President and Chief Marketing Officer reporting to the Chief
Executive Officer, Alan Feldman. The effective date of your employment is June
13, 2003.

 

Your base salary will be at an initial annual rate of $225,000 and will be
reviewed annually.

 

You will be a participant in the Midas Annual Incentive Compensation Plan.
Incentive compensation awards are contingent on company and individual
performance and are earned and paid in the year following that for which
performance is measured. Your target incentive opportunity shall be fifty (50)
percent of base salary. For 2003, you will be eligible for a pro-rata award
based on that portion of the plan year you were employed by Midas International.

 

As a material inducement to your acceptance of employment with the company, you
will, upon your employment, be granted a stock option agreement providing for
the option to purchase 60,000 shares of Midas. Inc. The options have a vesting
schedule which provides for one-fifth of the grant vesting on each of the next
five anniversary dates of your employment. The option “price” is determined by
Midas’ closing price on the date of your employment. If you retire, become
disabled, or die, all options not yet vested will immediately vest to you or
your legal representative. If you voluntarily terminate your employment with
notice or are terminated by the company, all options not theretofore vested
shall be forfeited.

 

Also as a material inducement to your acceptance of employment with the company,
you will, upon your employment, receive a restricted stock agreement providing
for a grant of 10,000 shares of Midas, Inc. These restricted shares will have a
vesting schedule which provide for one-fourth of the grant on each of the next
four anniversary dates of your employment. If you retire, become disabled, or
die, all shares not yet vested will immediately vest to you or your legal
representative. If you voluntarily terminate your employment with notice or are
terminated by the company, all shares not theretofore vested shall be forfeited.



--------------------------------------------------------------------------------

Mr. Rick Dow

June 13, 2003

Page 2

 

The stock option and restricted stock grants described above are subject to
Board approval and are being made outside of the Midas, Inc. Stock Incentive
Plan, but will be governed by the provisions of such Plan as if they had been
granted under it.

 

Subject to Board approval, you will be provided with a Change in Control
Agreement. This agreement provides for (i) a lump sum payment in an amount equal
to three (3) times your then current base salary and incentive compensation
(grossed up for excise taxes) in the event of any involuntary termination of
your employment without cause at any time within three (3) years after a change
of control of Midas, Inc. (all as defined in the agreement), and (ii)
continuation of executive medical, dental and basic life insurance benefits for
a three (3) year period.

 

In the event of any involuntary termination of your employment (excluding
engagement in gross conduct injurious to the Company), you will be provided with
(i) a lump sum payment equal to twelve (12) months of base salary (excluding
automobile allowance), and (ii) reimbursement for COBRA coverage (medical and
dental) for a twelve (12) month period immediately following termination. You
would not be entitled to these severance payments in the event of a termination
following a change of control of the nature described in Section 4(b) of your
Change in Control Agreement, but only to the extent that such agreement is then
still in effect.

 

You will also be eligible for participation in a personal financial planning
assistance program. As a result, you will be reimbursed up to $5,000 annually
for professional financial counseling including attorneys’ and accountants’
fees, for investment and insurance advice, tax planning (including preparation
of tax returns), compensation and benefits analysis and estate planning.

 

You will be immediately eligible for participation in the Midas Health Plan. You
have the option of either the Preferred Provider Plan or the Point of Service
Plan. In addition, you are eligible to participate in the Executive Medical
Reimbursement account which provides for the reimbursement of incurred expenses
which are not covered by the Midas Health and Dental Plans of up to a maximum of
$6,000 per year.

 

You also will be immediately eligible to participate in the Executive Life
Insurance (term life) and Executive Disability Program. Further explanation of
the above and enrollment forms will be provided to you upon joining the company.

 

You will be immediately eligible for participation in the Midas Executive
Retirement Program (deferred compensation) and the Midas Retirement Savings Plan
(401-K) and pension program. Midas’ Executive Retirement Program provides for
the deferral of income (up to 15 percent of base salary and annual incentive in
any year). The executive’s deferral is matched dollar-for-dollar by the company
up to 6 percent of the executive’s compensation. The amounts deferred under the
plan are invested at prime rate. You would first participate in the Midas 401-K
plan (at the same company match after the first year) to the IRS limits and
then, for amounts exceeding the IRS limits, in the Executive Retirement Plan. A
copy of the plan will be provided to you upon joining the company.



--------------------------------------------------------------------------------

Mr. Rick Dow

June 13, 2003

Page 3

 

You will receive an automobile allowance of $1,550 per month.

 

You will receive four weeks of vacation commencing in your first year of
employment and thereafter until you are eligible to receive additional vacation
time under company policy.

 

You will be provided relocation assistance including expense reimbursement for
house hunting, new home purchase costs, temporary living for up to 150 days, an
additional relocation travel allowance up to $4,000 over eighteen (18) months
for commuting between Chicago and Minneapolis, movement of household goods, and
a miscellaneous relocation allowance.

 

This offer is contingent upon your taking and satisfactorily passing a drug
screen exam and submitting to a background verification check. Upon acceptance
of this offer, Midas will forward information to you regarding drug screening
and background verification.

 

I very much look forward to your joining us. I strongly believe that both you
and Midas will derive substantial benefit from this professional association. If
you have any questions about any aspect of this letter or your employment
arrangements, please feel free to call me.

 

Sincerely,

 

John D. Angster

Vice President Human Resources

 

JDA:pl

 

c: A. Feldman

 

I understand and agree to the above terms:

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(Date)   (Signature)

 